Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-6, 8, 10, 11, 23-25, 28, and 31-50 are currently pending and the claims filed on 08/26/2022 are acknowledged.  

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 08/26/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. In particular, the 112 rejection; the 102 rejection and the 103 rejection against claims 32-50 have been withdrawn by way of applicant’s arguments.  
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 4-6, 8, 10, 11, 23-25, 28 and 31 remain rejected under 35 USC 103 as being obvious over Bishop et al. (WO2017/182237A1, of record) in view of Makino et al. (US4,729,895, IDS of 05/06/2021).
Specifically, instant claims 1, 4, 5, 8, 10, 11, 23-25 and 28 are rejected by Bishop; 
Claims 6 and 31 are rejected by Bishop in view of Makino. 

Applicant claims including the below claims 1 and 23 filed on 08/26/2022:

    PNG
    media_image1.png
    158
    679
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    124
    698
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    46
    671
    media_image3.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Bishop teaches a formulation containing solid oral dosage form and methods for treating vitamin D inefficiency in patients having CKD comprising administering a tablet or capsule formulation of 25-hydroxyvitamin D, waxy controlled release agent such as waxes including microcrystalline wax, castor oils, Eudragit, etc. in an amount of at least 5% or at least 15% ([0066]-[0068]) which reads on the instantly claimed water insoluble polymer, and stabilizing agents such as cellulose compounds wherein the stabilizing agents include, but are not limited to, celluloronic acid, carboxy methyl cellulose, ethyl cellulose, hydroxyl ethyl cellulose, hydroxyl propyl cellulose, hydroxyl propyl methyl cellulose (hypromellose), methylcellulose, polyanionic cellulose, and combinations thereof ([0074]). In one embodiment, oral drug delivery system is provided in granules wherein the system contains active 25-hydroxyvitamin D ingredient and thin polymeric lacquer which is water insoluble but slowly water-permeable and thus, tablet or capsule will slowly release which reads on the claimed extended release; and the formulation is Eudragit RL/RS system in which the active ingredient, 25-hydroxyvitamin D2 and/or 25-hydroxyvitamin D3, is formed into granules having a dimension of 25/30 mesh ([0077]) which corresponds to 0.841mm/0.595mm that is within the instant granule, pellet or particle range of about 0.2 to about 2.8mm and this embodiment does not require hydrocarbon waxes. Further, in one embodiment, one or more 25-hydroxyvitamin D compounds can be dispersed within a matrix, i.e., a mixture of rate controlling constituents and excipients within the matrix, and optionally encased with a coating material ([0060]) and the matrix can be solid ([0064]). It is noted that hydroxyvitamin D is crystalline powder ([0086]) and the matrix is solid and thus the hydroxyvitamin in the matrix would be solid particles, which can optionally be coated and therefore, the obtained particles of hydroxyvitamin in the matrix would be formulated uncoated.   
Bishop also teaches the oral dosage formulation contains the water-insoluble polymers include Eudragit system comprised of RS (trimethylammonioethyl methacrylate chloride) and RL (neutral methacrylic acid esters), Eudragit polymers are copolymers derived from esters of acrylic and methacrylic acid, both are insoluble swellable film, and polyvinyl esters, polyvinyl acetals, polyacrylic acid esters, butadiene styrene copolymers and the like ([0078]) and the stabilizers such as celluloronic acid, carboxy methyl cellulose, ethyl cellulose, hydroxypropyl methyl cellulose (=hypromellose), methyl cellulose, polyanionic cellulose and combinations thereof in an amount of e.g., 5 to 30% ([0074]) in which the said Eudragit and stabilizers read on the claimed water-insoluble polymers and their amount overlaps the instant water-insoluble polymer range of about 5 to 60% of ethyl cellulose and about 1 to about 15% of methyl cellulose or about 5 to about 15% of hydroxypropyl cellulose; Bishop further teaches solid extended release oral dosage comprises emulsifiers, lipophilic agents having an HLB of less than 7 such as mixed fatty acid monoglyceride, mixtures of fatty acid mono- and diglycerides, glyceryl distearate, ([0069]) and medium chain triglycerides in an amount of about 10 to about 40% ([0070]) which overlaps the instant range of about 5 to about 15%; absorption enhancers such as polyglycolized glycerides which are a family of fatty acid esters of glycerol and PEG esters such as Gelucire compounds, e.g., 44/14 (lauroyl macrogoglycerides/lauroyl polyoxyglycerides) having HLB 13 to 18 in an amount of about 5 to about 20% ([0071]) in which Gelucire 44/14 reads on the instant hydrophilic agent and its amount overlaps the instant range of about 1 to about 20%, controlled release agents such as glyceryl monobehenates, di- or tribehenates and microcrystalline wax, paraffin wax in an amount of at least 5% or 50% or less ([0068])  which overlaps the instant microcrystalline wax range of about 30 to about 50% or at least 35% or the instant glyceryl behenate range of at least 15%. Please note that although  the prior art does not expressly teach polyglycolized glycerides comprises PEG-32 mono and diesters of stearic and palmitic acid of instant claim 40, since the prior art polyglycolized glycerides are family of fatty acid esters of glycerol and PEG esters, subject matter of instant claim 50 would be obvious variation devoid of evidence to the contrary; and Bishop teaches method of treating vitamin D insufficiency in a patient having CKD or secondary hyperparathyroidism, cancer, type I diabetes, multiple sclerosis, rheumatoid arthritis, polymyositis, dermatomyositis, scleroderma, fibrosis, Grave’s disease, Hashimoto’s disease …acute chronic dermatitis  comprising administering to the patient an oral extended release formulation of  25-hydroxyvitamin D ([0040] and claim 10 of prior art) (instant claims 1 (in part), 4, 5, 10, 11 and 23-25); and the formulation is Eudragit RL/RS system in which the active ingredient, 25-hydroxyvitamin D2 and/or 25-hydroxyvitamin D3, is formed into granules having a dimension of 25/30 mesh which corresponds to 0.841mm/0.595mm that is within the instant granule, pellet or particle range of about 0.2 to about 2.8mm. Please note that although Bishop does not have pictures or diagrams showing a spherical shape of particle, granule or pellets, the prior art diameter to describe particle would mean to an “spheronized” shape otherwise the claimed invention does not recite length x width x length dimensions of a rectangle particles (instant claims 8 and 28). 
However, Bishop does not expressly teach a blend of polyvinyl acetate and polyvinyl pyrrolidone of instant claims 6 and 31. The deficiency is cured by Makino. 
Makino teaches solid oral pharmaceutical preparation of active vitamins D3 which can be 25-hydroxy vitamin D3 and excipient selected from polyvinyl pyrrolidone, methyl cellulose, ethyl cellulose, HPC, HPMC and mixtures thereof (claims 1-2 of prior art) in which the excipient reads on the claimed blend, and crystalline cellulose for core material (claims 1 & 3 of prior art) (instant claims 6 and 31). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Bishop is that Bishop does not expressly teach a blend of polyvinyl acetate and polyvinyl pyrrolidine of instant claims 6 and 31.  The deficiency is cured by Makino.
2. The cited references do not teach the exact ranges of ingredients as instantly claimed. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Bishop with a blend of polyvinyl acetate and polyvinyl pyrrolidine. Since Bishop teaches ethyl cellulose as a water insoluble polymer, replacing the ethyl cellulose of Bishop with the blend of polyvinyl pyrrolidone of Makino and polyvinyl acetate as the water insoluble polymer would have yielded no more than the predictable same results. Further both the ethyl cellulose and the blend would have yielded the same results and thus selecting them would also be a matter of choice or design, in the absence of evidence to the contrary.  
2.  It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize or adjust particle size, HLB ranges, particle diameter with the ranges of claimed ranges depending on the intended purpose, dosage type, extended release hours and rates of granules/particles/pellets, etc. Also, the cited references teach overlapping or inside ranges as noted above. In this context, please see MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the absence of criticality evidence, the instant range is obvious. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Bishop fails to teach the claimed uncoated granules of instant claim 1, and but rather teaches coated granules comprising 25 hydroxyvitamin D and water-insoluble polymer; and Bishop/Makino fails to teach the claimed blend of polyvinyl pyrrolidone and polyvinyl acetate of instant claims 6 and 28.   
The Examiner responds that Bishop teaches in one embodiment, one or more 25-hydroxyvitamin D compounds can be dispersed within a matrix, i.e., a mixture of rate controlling constituents, and optionally encased with a coating material ([0060]) and the matrix can be solid ([0064]). It is noted that hydroxyvitamin D is crystalline powder ([0086]) and the matrix is solid ([0064]) and thus Bishop suggests the hydroxyvitamin in the matrix would be solid particles, which can optionally be coated. Coating for particles is optional and therefore, it would be obvious that the obtained particles of hydroxyvitamin in the matrix would be formulated uncoated.  Further, Bishop and Makino both teach water insoluble polymer such as ethyl cellulose and Makino teaches polyvinyl pyrrolidone and thus, replacing one species of water insoluble polymer e.g., ethyl cellulose with another species of polyvinyl pyrrolidine, and additional polyvinyl acetate would be a matter of choice which would have yielded no more than the predictable results, in the absence of evidence to the contrary.  
In light of the foregoing, applicant’s arguments are not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 32-50 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of patent no. 11000480. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require 25-hydroxyamino D in a solid hydrophilic matrix comprising overlapping amounts of ethyl cellulose, microcrystalline wax, glyceryl behenate, polyglycolized glycerides, methyl cellulose. The difference between them is patent ‘480 further requires about 5 to about 25% of glyceryl distearate/palmitostearate and however, instant claim 32 uses “comprising” which does not exclude introduction of glyceryl distearate/palmitostearate. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘480 subject matter.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that claims 1-30 of patent ‘480 have no mention of granule, particle or pellet and the Office has provided no rationale why the skilled artisan would modify the subject matter of claims 1-30 to arrive at the claimed invention. 
The Examiner responds that the outstanding double patenting rejection was made against instant claims 32-50 that do not require uncoated granule, particle or pellet. Thus, applicant’s arguments are groundless.  

Conclusion
Claims 1, 4-6, 8, 10-11, 23-25, 28 and 31 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613